Citation Nr: 0425390	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a bayonet wound on the nape of the neck 
with injury to Muscle Group XXIII.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a non-disfiguring scar of the left parietal area.

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a bayonet wound on the left hand.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had recognized service guerrilla service from 
March to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In August 2004, the appellant filed a motion for advancement 
on the docket.  Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In August 2004, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the appellant's motion to 
advance his appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

By way of background, a review of the claims file reveals 
that in July and August 1976 rating decisions, the RO granted 
the appellant's claim for service connection for residuals of 
a bayonet wound, which included a left hand injury, a scar at 
the nape of the neck involving Muscle Group XXIII, and a scar 
on the left parietal area.  The appellant indicated that he 
was wounded in May 1944 at Teresa, Laguna, Philippines.  
Thereafter, in a March 1977 decision, the RO severed service 
connection for residuals of a bayonet wound involving the 
left hand, nape of the neck and left parietal area.  In 
reaching its determination, the RO considered service records 
indicating that the veteran's left palm bayonet wound was 
incurred in May 1945 at Ipo Dam and affidavits dated in 
February 1976 from J.B. and R.R. to the effect that the 
appellant's hand and neck wound occurred in May 1944 in 
Teresa, Laguna.  The RO also considered findings of a 
November 1976 VA Field Examination Report, to the effect that 
the appellant's injuries occurred in October 1944, prior to 
his military service.  The appellant did not perfect an 
appeal as to that determination, and it became final.  

Subsequently, the appellant sought to reopen his claims, 
arguing that his injuries were incurred in May 1945.  In an 
April 1993 decision, the Board declined to find that new and 
material evidence had been submitted to reopen the 
appellant's claims.  Evidence added to the record at that 
time included the appellant's May 1991 oral testimony when 
J.B. testified that the appellant was injured some time in 
late 1943 or 1944.  The Board also considered information 
from the National Personnel Records Center, received in June 
1992, to the effect that the Hunters ROTC Guerrilla's overall 
command was revised (recognized?) beginning in May 1942 but 
the appellant was not listed on the revised roster and there 
was no change in his recognized guerrilla service dates.  The 
appellant did not appeal the Board's decision.

Thereafter, the appellant repeatedly sought to reopen his 
claims, most recently in April 2003.  Following receipt of 
his August 2003 notice of disagreement, in May 2004 the RO 
provided the appellant with a lengthy statement of the case 
(SOC), and his substantive appeal was received in June 2004.  
In a July 2004 letter, the RO advised the appellant that his 
appeal was certified to the Board and that he should submit 
any additional evidence in support of his claim to the Board 
within ninety days.  In July 2004, the RO received an 
affidavit from J.B. dated in July 2004, in which he recants 
his February 1976 affidavit and May 1991 testimony.  J.B. now 
maintains that the appellant was wounded in March 1945 in 
Brgy, Maitim, Municipality of Bay, Providence of Laguna, and 
not wounded in May 1944 in Teresa, Laguna.  The RO forwarded 
the new evidence to the Board but did not consider J.B.'s 
2004 affidavit in the context of the appellant's appeal, nor 
was the appellant provided with a supplemental statement of 
the case (SSOC) regarding the new evidence.  Moreover, there 
is nothing in the file to indicate that he waived initial 
consideration of this new evidence by the RO.  See e.g., 69 
Fed. Reg. 53,807 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304(c), effective Oct. 4, 2004).

Additionally, the Board notes that in a September 2004 
written statement, the appellant's accredited service 
representative argues the veteran should be provided with 
notice of the "specific" evidence that would support his 
claim, citing Huston v. Principi, 17 Vet. App. 195, 203 
(2003).  The veteran's representative maintains that "the 
duty to notify was improperly performed and there was no way 
to be sure that the [appellant] definitely could not obtain 
the necessary evidence if proper notice was provided".

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the appellant of 
the evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.  The 
appellant should be provided with notice of 
the specific evidence that would support his 
claim, e.g., evidence to demonstrate that his 
bayonet wounds were received during his period 
of recognized guerrilla service.

2.	Thereafter, the RO should readjudicate the 
appellant's claims as to whether new and 
material evidence has been submitted to reopen 
claims for service connection for residuals of 
bayonet wound on the nape of the neck with 
injury to Muscle Group XXIII, a non-
disfiguring left parietal area scar, and a 
left hand injury.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the May 2004 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


